DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B – Claim 12 in the reply filed on 02/25/2021 is acknowledged. Claims 1-11 and 20 are cancelled. Claims 12-13 are amended. Claims 21-32 are new additions. Claims 12-19 and 21-32 are currently pending.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/19/2021 and 02/28/2019 have been considered by the examiner.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
Claims 12-15, 19, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kou et al. (WO 2019037150A1).
Regarding claim 12, Kou teaches a tire – (recited throughout the reference) including the claimed: tread; carcass – (it is inherent that the structure of the carcass has at least one body ply which is the carcass itself); where a woven steel belt structure is disposed between the tread and the carcass, see page 24, para. 1 – (corresponds to the claimed single steel cord-containing belt ply positioned radially inward of the tread and radially outward of the carcass). The woven steel belt structure is configured to be used alone as a belt layer, see page 24, para. 7 – (corresponds to the claimed single steel cord-containing belt ply); whereby the woven steel belt structure includes a rubber covered, A-strand making an angle of 5°- 65° with the longitudinal axis of the tire – (construed as warp cords) , a B-strand making an angle of 5°- 65° with the longitudinal axis of the tire – (construed as weft cords), where A-strand and B-strand are woven to form a twill weave and a C-strand making an angle of 0° with the longitudinal axis of the tire – (construed as pick cords) which is vertically interlaced between the A-strand and B-strand, which meets the claimed “rubber reinforced with steel warp cords bi-axially woven with steel weft cords, having a bi-axial angle of about 25 to about 70 degrees, 
Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ with sufficient specificity the prior art anticipates the claimed range, see MPEP § 2131.03(I). In view of the foregoing, the range of the currently presented claim overlaps with Kou’s range: via an overlapping range of between 5° to 65° for cord angles which substantially overlaps the claimed 25° to 70°.
Regarding claim 13, 21, Kou teaches the strands are monofilaments having the same structure, see page 24 – para. 5 – (corresponds to the claimed steel warp cords and steel weft cords have the same construction, and any difference in the spacing of the steel warp cords and the spacing of the steel weft cords is no more than 10%; as a difference of 0.02 is less than 10% difference but is sufficiently close to no difference).
Regarding claims 14-15, 19, Kou teaches the strands have a diameter of 0.10-0.60 mm, see page 24 – para. 10; and the distance between A-strands and B-strands is 5-10 times the diameter of the strands. Therefore, for a diameter of 0.3 mm the distance between the A-strands and B-strands is approximately 1.5 mm to 3.0 mm – (corresponds to the claimed steel warp cords and steel weft cords have a diameter of about 0.3 to about 7 mm and a spacing of about 0.3 to 4 mm). Likewise, Kou discloses the C-strand distance is 1.5-10 times the diameter of the C-strand. Therefore, for a diameter of 0.3 mm the distance between the C-strands is approximately 0.45 mm to 1.5 mm – (corresponds to the claimed pick cords having a diameter of about 0.3 to about 7 mm and a spacing of about 0.3 to 4 mm).
Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ with sufficient specificity the prior art anticipates the claimed range, see MPEP § 2131.03(I). In view of the foregoing, the range of the currently presented claim overlaps with Kou’s diameter and spacing ranges.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kou et al. (WO 2019037150 A1), as applied to claim 12 above, and further in view of Machida et al. (US 2016/0152079 A1).
Regarding claim 16, Kou does not explicitly disclose the steel cord material have an elongation at break of no more than 15%. However, it is common in the art to provide steel cord reinforcements having particular physical characteristics to influence tire properties. Machida discloses s tire which includes a tread reinforcement layer comprising steel cords 27, having an elongation at break of from 1% to 10%, see [0033] and FIG. 1. Accordingly, it would have been obvious to one of ordinary skill in the art .  
Claims 18, 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kou et al. (WO 2019037150 A1), as applied to claim 12 above, and further in view of Yamamoto (US 2009/0120551 A1), in view of Robinson et al. (US 2018/0354305 A1).
Regarding claims 18, 22-25, While Kou does not explicitly disclose discloses the C-strand is suitable for having different structure, plating and diameter – (which implies composition); it does not explicitly disclose the C-strand is formed of polyester, nylon, aramid, rayon or a combination thereof cord material. However, it is common in the art to provide textile cord reinforcements to influence tire properties such as providing lighter weight tires. Yamamoto discloses a tire which includes the use of triaxial fabric reinforcing belt layer, see [0001]. The belt layer is configured to yarn comprising polyester (construed as a synthetic material), nylon, aramid, rayon or a combination thereof, see [0032]. Yamamoto discloses such a cord material provides a uniform stiffness in the reinforcing layer to thereby suppress localized stress which improves steering stability, see [0012]. 
Robinson discloses a reinforcing cord material formed of at least one material selected from nylon, polyester, polypropylene, polyethylene, aramid, or spandex, see [0024]; wherein the non-metallic material has an elongation at break Eb of less than 100% - (meets the claimed no less than 5%).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the C-strand cord material of Kou to be formed of at least one of the claimed cord materials as taught by Yamamoto and have an elongation at break of no less than 5%, as taught by Robinson to provide the tire with an exemplary steel cord suitable for reinforcing the tread. 
Allowable Subject Matter
Claim 17, 26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record Kou does not reasonably suggest or teach forming the c-strand cord material out of polyester, nylon, aramid, rayon or a combination thereof; where the material has the claimed denier and EASL values.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday -Thursday 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749